SCHWELB, Associate Judge,
concurring in part and dissenting in part:
I agree with the majority that the refusal to license Dr. Roberts is suspect in the light of the Board’s far more favorable treatment of Dr. Dacquel, who was apparently admitted to practice in the District on the basis of her license from the State of Florida without any inquiry into the comparability of that state’s exam. In my opinion, however, the Board’s action vis-a-vis Dr. Roberts was lacking in rationality on this record even aside from the contrasting treatment of Dr. Dacquel. Moreover, in light of what we already know of Dr. Dacquel’s case, I think a remand is unnecessary and will only prolong a palpable injustice.
As my colleagues point out, maj. op. at 327, it is the Board’s duty to protect the general public from unqualified physicians. It is evident from this record, however — indeed, it is undisputed — that this lofty legislative purpose is not served by, and has nothing whatever to do with, the denial of a license to Dr. Roberts. In the words of the Chairman of the Hearing Panel,
I reiterate that we’re talking about the FLEX and that’s what we’re talking about in terms of professionally qualified — not her current qualifications.
(Emphasis added).
Dr. Roberts took the FLEX examination in Michigan in 1970. She did well enough in that exam (and far better in a companion one, see maj. op. at 322 n. 4), to satisfy the Michigan authorities that she was qualified to practice psychiatry, although she was then without practical experience as a psychiatrist and the test scores were all she had. It seems to me implausible to suggest twenty years later that these scores, plus a wealth of experience and proven excellence, are insufficient to qualify Dr. Roberts to practice today in the District.
Much has occurred in Dr. Roberts’ professional life since 1970. She has had a distinguished career in psychiatry. She has taken and passed specialty examinations given by the American Board of Psychiatry and Neurology and by the Royal College of Physicians and Surgeons of Canada.1 She proffers that at Saint Elizabeths Hospital, where she has served as a medical officer in psychiatry since 1984, she has received only “Outstanding” and “Excellent” ratings. Dr. Chester Pierce, a Professor of Psychiatry at Harvard University, stated in an affidavit, among other enco-mia, that “Dr. Roberts enjoys a national reputation and is highly regarded in the field of psychiatry.” According to Dr. Roger Peele, Chairman of the Department of Psychiatry at Saint Elizabeths, “Dr. Roberts is an outstanding psychiatrist in my point of view.... She’s probably the best example of someone who is capable of holding patients in the community who are mentally disabled.” Indeed, Dr. Roberts now administers the FLEX test and, ac*330cording to Dr. Peele, she is very skilled with it.
If a visitor from Mars, uncluttered by legal doctrine, were asked to opine on the data available to the Board with respect to Dr. Roberts’ qualifications to practice psychiatry in the District of Columbia in 1990, I do not think he or she would fret unduly, as the Board did, over the 1970 FLEX score. Unless common sense is anathema to our legislative, administrative and judicial processes, Dr. Roberts should be granted a license.
Contrary to the government’s argument, our statute does not require us to reach a result which, at least in my view, cannot be squared with common sense. Section 2-3305.7(1) provides that the Board may issue a license by reciprocity or endorsement to an applicant “who is licensed ... and in good standing under the laws of another state with requirements which, in the opinion of the board, were substantially equivalent at the time of licensure to the requirements of this chapter.” (Emphasis added.) The required substantial equivalency must be with the statute, not with standards promulgated by the Board. There is nothing in our statute which requires an applicant to score 75 on the FLEX test; indeed, no regulation requiring such a score had been promulgated at the time Dr. Roberts applied.2
In United States ex rel. Thomson v. Custis, 35 App.D.C. 247 (1910), the District of Columbia Board of Medical Supervisors had denied a medical license to a physician who had been admitted to practice in Maryland. The Board concluded that “the conditions under which [the applicant] passed his examination for license to practice were [not] equivalent to conditions existing in the District of Columbia.” Id. at 248-49. The court, however, ruled in the applicant's favor:
We think equivalent conditions exist under this statute by virtue of the provisions of law, and not under the rules of the Board.... The Maryland board may have an entirely different set of rules for carrying into effect substantially the same statute as ours; but that is a mere matter of local procedure, which cannot affect the reciprocal rights of practitioners in one jurisdiction to practise in another, provided they meet the requirements of the board in the state where originally admitted and the provisions of the statute in the jurisdiction where they desire to practise.
(Emphasis added).
It is noteworthy that at the time Custis was decided, the applicable statute authorized the Board to license only those persons who had acquired the right to practice medicine in a jurisdiction “under conditions equivalent to those with which he would have had to comply in the District.” See Act of January 19, 1905, ch. 49, 33 Stat. 609, quoted in Custis, 35 App.D.C. at 250. The present statute is less exacting, in that it requires only substantial equivalency. If the equivalency requirement of the earlier statute did not embrace the examination scores then required by the Board, then the same must logically be true, a fortiori, of the current statute. If the legislature had intended to overturn the result in Custis, it could readily have accomplished this purpose by requiring substantial equivalency with standards established by administrative action as well as with those imposed by the governing statute. The Council did not do so, however, and we ought not to consign the venerable Custis decision to a premature burial particularly where, as here, the result would be so unreasonable and unjust.3
*331I agree that our standard of review of the Board’s action must be deferential, although less deference is due where the requirement in question — here a score of 75 in the FLEX — is of recent origin and has not been uniformly applied. See, e.g., Superior Beverages, Inc. v. District of Columbia Alcoholic Beverage Control Bd., 567 A.2d 1319, 1325 (D.C.1989). I also recognize that there is a rational basis for requiring all applicants to obtain a specified passing score on a uniformly applied test rather than relying on performance appraisals and testimonials, for the latter are necessarily subjective and difficult to assess.4 But for applicants admitted in other jurisdictions, our statute does not require strict equivalency with Board-imposed standards but substantial equivalency with statutory ones. Moreover, the Board is also selective in the rigor with which it applies the doctrine of “FLEX score, FLEX score, uber alies this selectivity is reflected by its approach in non-FLEX states and in its handling of Dr. Dacquel’s application. Although I acknowledge that a remand can dot some i’s and cross some t’s, I think we already know enough from the present record, and in particular from the government’s explanation of the reasons for the admission of Dr. Dacquel without any inquiry into test scores,5 to warrant our ordering Dr. Roberts’ admission to practice now. I would forego further potentially protracted and expensive Board proceedings during which an obviously qualified practitioner would presumably continue to be excluded from practice in the District.

. Dr. Roberts is apparently one of the few non-Canadians licensed by the Royal College.


. The Board apparently did require such a score as a matter of informal policy. A regulation reaffirming this policy has been promulgated since Dr. Roberts filed her application.


. My colleagues indicate, maj. op. at 327 n. 16, that the present statute vests greater discretion in the licensing board than did the provision under consideration in Custis. In my opinion, however, the majority attaches an exaggerated degree of importance to these alleged differences.
Section 2-3305.6(d) of the present statute authorizes the Board to prescribe the subjects, scope, form and passing score for examinations to assess the applicant’s ability to practice. In the statute at issue in Custis, too, the legislature had left to the Board the responsibility of preparing and grading the necessary examination; *331indeed, the Board was to determine "all relevant matters of fact.” The similarity of the two statutes in the essential respect that, in each, equivalency or substantial equivalency had to be established with statutory requirements, not with administrative ones, is of far greater consequence than the existence of any additional agency discretion in other respects under the present statutory scheme.
My colleagues also point out that § 2-3305.7(a) requires substantial equivalency "in the opinion of the Board.” The Board has not suggested, however, that the statutory requirements of licensure in Michigan in 1970 lack substantial equivalency to the statutory standards of licensure in the District in 1990. The phrase "in the opinion of the Board" thus comes into play only if we deem the substantial equivalency requirement to apply to administrative standards. For the reasons stated in the text, I am satisfied that we ought not to do so.


. In Harper v. District of Columbia Committee on Admissions, 375 A.2d 25, 28 n. 4 (D.C.1977), we found the requirement of a passing score of 70 on the Bar examination to be a reasonable one. I have no quarrel with that result, but the applicant in Harper was seeking admission on the basis of the exam and not under a "substantial equivalency” provision designed to provide a means of qualifying without taking the exam.


. Neither the Board in its findings nor the government in its brief or oral submission has suggested that the handling of Dr. Dacquel’s case represents an aberration from the norm for processing applications from non-FLEX jurisdictions. I am not sure I understand why the government should now be accorded a second opportunity to demonstrate something it has never contended, especially since Dr. Roberts will remain unlicensed in the meantime, v